Opinion by
Mr. Justice Mitchell,
The summary of the testimony agreed upon by the district attorney and the counsel for appellant, which practically makes the facts uneontested, shows that the appellant was not guilty of any criminal or unlawful act. The case is ruled by Com. v. Carey, 151 Pa. 368. We do not need to add anything to what is there so clearly said by our brother Williams, that the act of May 13, 1887, P. L. 108, is an act as its title declares “ to restrain and regulate the sale ” of intoxicating liquors, and its “provisions are not applicable to the table, or the personal habits of citizens within the precincts of their own homes. . . . The furnishing of liquors on Sunday or to any of the excepted classes, that is made punishable, is a furnishing in evasion of the law forbidding sales.....If for reasons of health or habit one chooses to supply his own table with his own liquors for use by himself, his family or his guests on Sunday, there is not now, and so far as I am aware there never has been in this state any statute forbidding him to do so.” The acts complained of in that case were done at the defendant’s temporary abode in a fishing camp set up with the ulterior object of tracing the perpetrators of a series of crimes in that neigh*578borhood, and hence the references in the opinion to the defendant’s home, “ his own table,” etc., but the basis of the decision is the character of the act as one of hospitality and not of evasion of the statute. This appears clearly in the next paragraph to that already quoted, where it is said, if the jury found “ that the acts complained of were acts of hospitality extended to his guests, they should have acquitted him of the misdemeanor.” The place is not material except as a matter of evidence bearing on the intent. It is the nature and intent of the act, not the place where it is done, that determine its character as lawful or otherwise. If the appellant in the present case had taken his neighbor in his buggy to his house and there given him the whisky the act would have been one of hospitality within the very words of Com. v. Carey. The fact that the drink was given in the neighbor’s own woodshed made no difference in the character of the act. If not to be called with strict accuracy one of hospitality, it was one of a similar kind, equally innocent, the cultivation of friendly feelings with his neighbors and the stimulation of the interest of two electors who having passed four score years were doubtful whether they would go to the polls or not. If its elections are never subjected to more sinister influences than that, Bucks county will be entitled to congratulation.
Judgment reversed.
Sterrett, C. J., dissents.